Case 4:21-cv-01210 Document 8 Filed on 04/19/21 in TXSD Page 1 of 2
U.S. Department of Justice | ; PROCESS RECEIPT AND RETURN

United States Marshals Service om REED See "Instructions for Service of Process by U.S. Marshal"

   
   
 

 

 

 

 

PLAINTIFF UNTIED Sta tho tata COURT CASE NUMBER
Michael Palma a eee .
99) ADD 1S AM SL? 4:21cv1210
- 7 Te 7
DEFENDANT a a TYPE OF PROCESS
Greg Abbott, et al SOUTHERN DIST . S/ [A Summons, Complaint, and Order
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Harris County Appraisal Review Board - Ronnie Thomas

 

AT ADDRESS (Street or RF: D. Apartment No., City, State and ZIP Code)
{3013 Northwest Freeway Houston, TX 77040

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be l
served with this Form 285
Nathan Ochsner Number of parties to be 6
Clerk of Court served in this case
P.O. Box 61010 Check for service No
Houston, TX 77208 on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (fnclude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: Xx] PLAINTIFF ° TELEPHONE NUMBER DATE
Claudin Gutterrey [J DEFENDANT 713-250-5500 04/13/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

 

 

 

 

(Sign only for USM 285 if more | CAC . / ¥- De
than one USM 285 is submitted) . No. j 7 | No. F 7 ? BI | 5 R /

SF

 

I hereby certify and return that I [7] have personally served , [7] have legal evidence of service, [| have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

Ta Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time AF am
“ ly j at «

Of Ne aj G. ge [] pm

Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Za
Sos)
Service Fee (Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
Ta (including endeavors)—~ . a (Amount of Refund*)
a a a aa 0.00

 

 

 

 

 

 

 

REMARKS Pet A CAA Security , Ronnie thomas
nr fonger er ployeed wits HCAL

Gp aes ~ APR 19 202}

United States Coy,
ern Distr ict of Te
FILED. es

No Service Fee. inclu ted becarre-

, of J on vs Nathan 0 h
sew ny Sope sae Z /se. ct Semé JOCe Aro 7. onsner, Clerk of Court

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
